Exhibit 10.2

 

EMPLOYMENT AGREEMENT
THOMAS MACPHEE

 

EMPLOYMENT AGREEMENT (the “Agreement”) dated as of August 25, 2015 by and
between AgroFresh Solutions, Inc. (the “Company”), and Thomas Macphee
(“Executive”).

 

NOW THEREFORE, in consideration of the premises and mutual covenants herein and
for other good and valuable consideration, the parties agree as follows:

 

1.     Term of Employment. Subject to the provisions of Section 7 of this
Agreement, Executive shall continue to be employed by the Company for a period
commencing on July 31, 2015 (the “Effective Date”) and ending on the day before
the third anniversary of the Effective Date (the “Employment Term”) on the terms
and subject to the conditions set forth in this Agreement; provided, however,
that commencing with the third anniversary of the Effective Date and on each
anniversary thereafter (each an “Extension Date”), the Employment Term shall be
automatically extended for an additional one-year period, unless the Company or
Executive provides the other party hereto 30 days prior written notice before
the next Extension Date that the Employment Term shall not be so extended.

 

2.     Position.

 

a.     During the Employment Term, Executive shall serve as Chief Executive
Officer of the Company and will report to the Board of Directors of the Company
(the “Board”). In such position, Executive shall have the duties and authority
commensurate with the position as shall be determined from time to time by the
Board. In addition, Executive shall serve as a member of the Board without
additional compensation.

 

b.     During the Employment Term, Executive will devote his full business time
and best efforts, in accordance with legal and regulatory requirements, to the
performance of Executive’s duties hereunder and will not engage in any other
business, profession or occupation for compensation or otherwise which would
conflict or interfere with the rendition of such services either directly or
indirectly, without the prior written consent of the Board; provided that
nothing herein shall preclude Executive, subject to the prior approval of the
Board, from accepting appointment to or continuing to serve on any board of
directors or trustees of any business corporation or any charitable
organization; provided in each case, and in the aggregate, that such activities
do not conflict or interfere with the performance of Executive’s duties
hereunder or conflict with Section 8.

 

3.     Base Salary. During the Employment Term, the Company shall pay Executive
a base salary (the “Base Salary”) at the annual rate of not less than $400,000,
payable in regular installments in accordance with the Company’s usual payment
practices. At the beginning of the 2016 calendar year or earlier at the
discretion of the Compensation Committee of the Board of Directors (the
“Compensation Committee”), the Company shall perform a review of the Base Salary
with the assistance of a qualified compensation consultant to provide market
data and Executive shall be entitled to an increase in Executive’s Base Salary
for 2016, if any, as may be determined in the sole discretion of the
Compensation Committee. Thereafter, Executive shall be entitled to annual
reviews and increases in Executive’s Base Salary, if any, as may be determined
in the sole discretion of the Compensation Committee. The

 

--------------------------------------------------------------------------------


 

Executive’s Base Salary may not be decreased at any time during the Employment
Term.  At all times during the Employment Term, Executive shall be paid a higher
Base Salary than any other employee of the Company or any of its subsidiaries,
other than individuals that became employed by the Company or any of its
subsidiaries in connection with an equity or asset acquisition, merger, or other
similar transaction resulting in the acquisition of an entity or business by the
Company or any or its subsidiaries and the individual was a founder, owner or
significant equity holder of such acquired business or entity (each an “Acquired
Employee”).

 

4.     Incentive Compensation.

 

a.     With respect to each full fiscal year during the Employment Term,
Executive shall be eligible to earn an annual bonus award (an “Annual Bonus”)
payable in cash with a target amount equal to 150% of Executive’s Base Salary
(the “Target”), based upon the achievement of performance objectives established
by the Compensation Committee each year. The “fiscal year” during the Employment
Term shall be equal to the calendar year unless otherwise established by the
Board in consultation with Executive. The performance objectives for payment of
the Annual Bonus shall be established in writing by the Compensation Committee,
on or before the end of the third month of the applicable fiscal year and shall
include performance metrics which enable the Executive to earn up to two times
the Target in the event certain performance conditions are met. Any Annual Bonus
earned for any calendar year shall be paid within the first 2 ½ months of the
immediately following calendar year.  At all times during the Employment Term,
Executive shall have the highest Target for Annual Bonus, based on the dollar
amount of such Target, of any employee of the Company or any of its
subsidiaries, other than any Acquired Employee.

 

b.     Notwithstanding Section 4(a), Executive’s Annual Bonus for calendar year
2015 shall be 100% of Target based upon the Company’s achievement of an EBIDTA
target of $100,000,000 for 2015 (including the results of any predecessor
company).   If the Company’s achievement of EBIDTA for 2015 is above or below
the target of $100,000,000, Executive’s Annual Bonus for calendar year 2015 may
be adjusted upwards to a maximum of 200% of Target (in the event the Company’s
achievement of EBIDTA for 2015 is above the target) or downwards (in the event
the Company’s achievement of EBIDTA for 2015 is below the target) as determined
by the Compensation Committee, in its sole and absolute discretion.  Any Annual
Bonus for calendar year 2015 shall be paid within the first 2 ½ months of the
2016 calendar year.

 

c.     The Company has adopted, subject to approval by the Company’s
stockholders, an equity incentive plan reserving 2,750,000 shares of common
stock of the Company (the “Equity Plan”).  As soon as reasonably practicable
following execution of this Agreement and the adoption of the Equity Plan (the
“Grant Date”), the Company shall grant the Executive an award (the “Equity
Award”) under the Equity Plan with respect to 515,625 shares of common stock of
the Company, subject to the approval of the Equity Plan by the Company’s
stockholders and subject to applicable limits under the Equity Plan.  The Equity
Award shall consist of restricted stock (“Restricted Stock”) with respect to
171,875 shares of common stock subject to the Equity Award and nonqualified
stock options (“Options”) with respect to 343,750 shares of common stock subject
to the Equity Award, with an exercise price per share equal to the greater of
$12.00 or the fair market value of a share of common stock on the Grant Date.
The vesting schedule for the Restricted Stock and Options subject to the Equity
Award shall be as follows:

 

(i)        Except as otherwise provided in the final paragraph of this
Section 4(c), 100% of the Options subject to the Equity Award shall vest over
three (3) years, with 33.3% of the Options vesting on the first anniversary of
the Grant Date, and the remaining 66.7% of

 

--------------------------------------------------------------------------------


 

the Options vesting over twenty-four (24) equal monthly installments, beginning
on the thirteen (13) month anniversary of the Grant Date; provided that
Executive’s employment with the Company continues through and on the applicable
vesting date; and

 

(ii)       Except as otherwise provided in the final paragraph of this
Section 4(c), 100% of the Restricted Stock subject to the Equity Award shall
vest over three (3) years, with 33.3% of the Restricted Stock vesting on the
first anniversary of the Grant Date, and the remaining 66.7% of the Restricted
Stock vesting over twenty-four (24) equal monthly installments, beginning on the
thirteen (13) month anniversary of the Grant Date; provided that Executive’s
employment with the Company continues through and on the applicable vesting date
and the performance metrics to be determined by the Compensation Committee have
been achieved with respect to calendar year ending immediately prior to the year
in which the applicable vesting date occurs.  Notwithstanding the foregoing, in
the event the applicable performance metrics are not achieved with respect to an
applicable vesting date, other than the third vesting date (the “Missed Vesting
Date”), and Executive’s employment with the Company continues through and on the
subsequent vesting date (the “Subsequent Vesting Date”), if (A) the performance
metrics for the performance period(s) applicable to the Missed Vesting Date(s),
and (B) the performance metrics for the performance period applicable to the
Subsequent Vesting Date, are achieved on a cumulative basis, then the Restricted
Stock and Options subject to the Equity Award that would have vested on Missed
Vesting Date(s) shall vest on the Subsequent Vesting Date.

 

The Restricted Stock and Options subject to the Equity Award shall be subject to
such other terms as set forth in the applicable grant agreements and in the
underlying Equity Plan as adopted by the Company; provided, however, the grant
agreements shall provide that 100% of any unvested shares subject to the
Restricted Stock and Options subject to the Equity Award will vest immediately
upon a Change in Control (as defined in Section 7(d)(ii) of the Agreement), or
upon a termination of Executive’s employment by the Company without Cause (as
defined in Section 7(a)(i)) or by the Executive with Good Reason (as defined in
Section 7(c)(iii)).  Notwithstanding the foregoing, the Equity Award described
in this Section 4(c) shall be on terms no less favorable than that of other
senior executive officers of the Company, other than any individuals that became
employed by the Company or any of its subsidiaries in connection with an equity
or asset acquisition, merger, or other similar transaction resulting in the
acquisition of an entity or business by the Company or any or its subsidiaries.
To the extent of any conflict between this Agreement and the Equity Plan or the
agreements for the Equity Award, the terms of this Agreement shall govern.

 

d.     The Executive shall be eligible for additional grants of Restricted
Stock, Options and any other forms of incentive compensation during the
Employment Term on terms no less favorable than that of grants of similar awards
and any other forms of incentive compensation granted to any other senior
executive officer of the Company, other than any individuals that became
employed by the Company or any of its subsidiaries in connection with an equity
or asset acquisition, merger, or other similar transaction resulting in the
acquisition of an entity or business by the Company or any or its subsidiaries,
after taking into account the Equity Award granted hereunder, as determined in
the sole and absolute discretion of the Compensation Committee.

 

e.     The Company may (i) cause the cancellation of the Equity Award or any
additional grants of Restricted Stock, Options and any other forms of incentive
compensation during the

 

--------------------------------------------------------------------------------


 

Employment Term, (ii) require reimbursement of the Equity Award or any
additional grants of Restricted Stock, Options and any other forms of incentive
compensation during the Employment Term, and (iii) effect any other right of
recoupment of equity or other compensation provided under this Agreement or
otherwise, in all respects as to subclauses (i), (ii) and (iii) hereof, as
required by and in accordance with applicable law.

 

5.     Employee Benefits.

 

a.     General. During the Employment Term, Executive shall be entitled to
participate in the Company’s employee benefit plans, as amended from time to
time, as in effect from time to time (collectively “Employee Benefits”), on the
same basis as those benefits are generally made available to other senior
executives of the Company.

 

b.     Life Insurance. During the Employment Term, the Company will provide
Executive life insurance covering at least 4 times his Base Salary.

 

c.     Tax Preparation and Financial Planning Expenses.  During the Employment
Term, the Company shall reimburse the Executive up to $15,000 per calendar year
for annual tax preparation and financial planning expenses.

 

6.     Business Expenses. During the Employment Term, reasonable business
expenses incurred by Executive in the performance of Executive’s duties
hereunder shall be reimbursed by the Company in accordance with Company
policies.

 

7.     Termination. The Employment Term and Executive’s employment hereunder may
be terminated by either party at any time and for any reason; provided that
Executive will be required to give the Company at least 60 days advance written
notice of any resignation of Executive’s employment, subject to and in
accordance with the provisions of this Section 7.  Notwithstanding any other
provision of this Agreement, subject to Sections 8, 9, 10, 11(f), 11(j),
11(m) and 11(o), the provisions of this Section 7 shall exclusively govern
Executive’s and the Company’s rights and obligations related to termination of
this Agreement and the rights and remedies upon termination of employment with
the Company and its affiliates.

 

a.  By the Company For Cause or Resignation by the Executive without Good
Reason.

 

(i)          The Employment Term and Executive’s employment hereunder may be
terminated by the Company for “Cause” (as defined below) and shall terminate
automatically upon Executive’s resignation without “Good Reason” (as defined
below), provided that Executive will be required to give the Company at least 60
days advance written notice of any such resignation, and provided further that
the Company may elect to waive such notice period and to pay Executive in lieu
of such notice.

 

(ii)         For purposes of this Agreement “Cause” shall mean (A) Executive’s
continued failure to substantially perform Executive’s duties hereunder (other
than as a result of total or partial incapacity due to physical or mental
illness) for a period of 30 days following written notice by the Company to
Executive of such failure; provided that it is understood that this clause
(A) shall not permit the Company to terminate Executive’s employment for Cause
because of dissatisfaction with the quality of services provided by or
disagreement with the actions taken by Executive in the good faith performance
of Executive’s duties to the Company, (B) theft or embezzlement of Company
property,

 

--------------------------------------------------------------------------------


 

(C) Executive’s conviction of or plea of guilty or no contest to (x) a felony or
(y) a crime involving moral turpitude, (D) Executive’s willful malfeasance or
willful misconduct in connection with Executive’s duties hereunder or any act or
omission which is materially injurious to the financial condition or business
reputation of the Company or any of its subsidiaries or affiliates, or
(E) Executive’s material breach of any provisions of this Agreement.

 

(iii)            If Executive’s employment is terminated by the Company for
Cause, or if Executive resigns without Good Reason, Executive shall be entitled
to receive, within 30 days following such termination with respect to
(A)-(C) below, and at such time, if any, as the Employee Benefits under
(D) below become due in accordance with the applicable terms thereof:

 

(A)        the Base Salary through the date of termination, to the extent not
already paid;

 

(B)        any Annual Bonus earned but unpaid as of the date of termination for
any previously completed fiscal year;

 

(C)        reimbursement for any unreimbursed business expenses properly
incurred by Executive in accordance with the Company policy prior to the date of
Executive’s termination; and

 

(D)        such vested Employee Benefits, if any, as to which Executive may be
entitled under the employee benefit plans of the Company as described in
Section 5(a) (including, without limitation, any retirement benefits, medical,
life insurance or disability benefits, accrued but unpaid vacation or other
benefits Executive is entitled to pursuant to the terms of the applicable plans
then in effect (the amounts described in clauses (A) through (D) hereof being
referred to as the “Accrued Obligations”).

 

Following such termination of Executive’s employment by the Company for Cause or
resignation by Executive without Good Reason, except as set forth in this
Section 7(a)(iii), Executive shall have no further rights to any compensation or
any other benefits in the nature of severance or termination pay or in
connection with the termination of his employment.  Notwithstanding the
foregoing, nothing in this Section 7(a) shall affect the Executive’s right to
any vested benefits under any employee benefit plans sponsored by the Company,
including but not limited to any retirement plans.

 

b.   Disability or Death.

 

(i)          The Employment Term and Executive’s employment hereunder shall
terminate upon Executive’s death and may be terminated by the Company if
Executive becomes physically or mentally incapacitated and is therefore unable
for a period of six (6) consecutive months or for an aggregate of nine
(9) months in any twenty-four (24) consecutive month period to perform
Executive’s duties (such incapacity is hereinafter referred to as “Disability”);
provided that a termination on the basis of a Disability must occur within 90
days of the date when Executive is subject to termination due to Disability. Any
question as to the existence of the Disability of Executive as to which
Executive and the Company cannot agree shall be determined in writing by a
qualified independent physician mutually acceptable to Executive and the
Company. If Executive and the Company cannot agree as to a qualified independent
physician, each shall appoint

 

--------------------------------------------------------------------------------


 

such a physician and those two physicians shall select a third who shall make
such determination in writing. The determination of Disability made in writing
to the Company and Executive shall be final and conclusive for all purposes of
the Agreement.

 

(ii)         Upon termination of Executive’s employment hereunder for either
Disability or death, Executive or Executive’s estate (as the case may be) shall
be entitled to receive, at the times set forth in Section 7(a)(iii) hereof, the
Accrued Obligations, and the Company shall pay either, as determined in its sole
and absolute discretion, (A) the cost of Executive’s and any dependent coverage
under the Consolidated Omnibus Budget Reconciliation Act (“COBRA”) under the
Company’s health plan then in effect for the 12-month period following the
effective date of termination of Executive’s employment hereunder for either
Disability or death, or (B) a lump sum cash payment directly to Executive or
Executive’s estate (as the case may be) equal to the cost of Executive’s and any
dependent coverage under COBRA under the Company’s health plan then in effect
for the 12-month period following the effective date of termination of
Executive’s employment hereunder for either Disability or death, on the first
payroll date that occurs on or after the sixtieth (60th) day following the date
on which the Employment Term and Executive’s employment hereunder terminated. 
Notwithstanding the foregoing, in the event the Company’s health plan then in
effect is self-funded by the Company, the Company shall pay the lump sum cash
payment described above under subsection (B), in lieu of the payment of the
COBRA cost described above under subsection (A).

 

Following Executive’s termination of employment due to death or Disability,
except as set forth in this Section 7(b)(ii), Executive shall have no further
rights to any compensation or any other benefits in the nature of severance or
termination pay or in connection with the termination of his employment. 
Notwithstanding the foregoing, nothing in this Section 7(b) shall affect the
Executive’s right to any vested benefits under any employee benefit plans
sponsored by the Company, including but not limited to any retirement plans.

 

c.   By the Company Without Cause or Resignation by Executive for Good Reason.

 

(i) The Employment Term and Executive’s employment hereunder may be terminated
by the Company without Cause or by Executive’s resignation for Good Reason.

 

(ii) If Executive’s employment is terminated by the Company without Cause (other
than by reason of death or Disability) or by Executive’s resignation for Good
Reason, other than in the event such termination occurs within six (6) months
following a Change in Control, which shall be governed exclusively by
Section 7(d) hereof, and subject to the conditions described below, Executive
shall be entitled to receive:

 

(A)        At the times set forth in Section 7(a)(iii) hereof, the Accrued
Obligations;

 

(B)        payment of an amount equal to 2.5 times the Base Salary in effect at
the time of termination, payable in equal installments in accordance with
regular payroll procedures established by the Company over a twelve month period
beginning with the first payroll date that occurs on or after the sixtieth
(60th) day following the date on which the Employment Term and Executive’s
employment hereunder terminated; and

 

(C)        a pro rata portion of the Annual Bonus for the remainder of the
calendar year in which the Employment Term and Executive’s employment hereunder
is terminated

 

--------------------------------------------------------------------------------


 

calculated by taking the product of (a) Executive’s Annual Bonus that he would
have actually earned for the year in which the Employment Term and Executive’s
employment hereunder is terminated, had his employment with the Company
continued through the end of such calendar year, multiplied by (b) a fraction,
the numerator of which is the number of days during which Executive was employed
by the Company in the year in which the Employment Term and Executive’s
employment hereunder is terminated and the denominator of which is 365, less any
amount previously paid to Executive under Section 7(f)(i)(B) hereof. The amount
due under this sub-paragraph (C), if any, shall be payable as and when the
Annual Bonus would have been payable to Executive had the Employment Term and
Executive’s employment hereunder not terminated.

 

(D)        either, as determined in the Company’s sole and absolute discretion,
(i) the cost of Executive’s and any dependent coverage under COBRA under the
Company’s health plan then in effect for the 18-month period following the
effective date of termination of Executive’s employment hereunder by the Company
without Cause or by Executive’s resignation for Good Reason, or (ii) a lump sum
cash payment directly to Executive or Executive’s estate (as the case may be)
equal to the cost of Executive’s and any dependent coverage under COBRA under
the Company’s health plan then in effect for the 18-month period following the
effective date of termination of Executive’s employment hereunder by the Company
without Cause or by Executive’s resignation for Good Reason, on the first
payroll date that occurs on or after the sixtieth (60th) day following the date
on which the Employment Term and Executive’s employment hereunder terminated.
Notwithstanding the foregoing, in the event the Company’s health plan then in
effect is self-funded by the Company, the Company shall pay the lump sum cash
payment described above under subsection (ii), in lieu of the payment of the
COBRA cost described above under subsection (i).

 

(iii)        For purposes of this Agreement, “Good Reason” shall mean (A) a
material failure of the Company to pay or cause to be paid Executive’s Base
Salary or Annual Bonus (if any) when due, (B) a material reduction in
Executive’s Base Salary or the Target for his Annual Bonus opportunity described
in Section 4 herein, (C) a relocation of Executive’s primary work location more
than 50 miles from the work location on the date hereof, without written consent
of Executive, or (D) a material reduction in Executive’s duties and
responsibilities as described in Section 2(a) of this Agreement; provided that
none of these events shall constitute Good Reason unless Executive’s termination
of employment for Good Reason occurs within 90 days following the initial
existence of one of the conditions specified in clauses (A) through (D) above,
the Executive provides the Company with written notice of the existence of such
condition within 60 days after the initial existence of the condition, and the
Company fails to remedy the condition within 30 days after its receipt of such
notice.

 

The payments and benefits described in subparagraphs 7(c)(ii)(B) - (D) above
shall be subject to and conditioned upon (1) Executive’s execution and delivery
of a valid and effective general release and waiver in such form as reasonably
provided by the Company to effectuate a valid release of claims (exempting any
claims to enforce Executive’s rights under this Agreement) that becomes
irrevocable within sixty (60) days of the date on which the Employment Term and
Executive’s employment hereunder terminates; and (2) Executive’s continued
compliance with his obligations under Sections 8 and 9 of this Agreement. 
Following Executive’s termination of employment by the Company without Cause
(other than by reason of Executive’s death or Disability) or by Executive’s
resignation for Good Reason,

 

--------------------------------------------------------------------------------


 

except as set forth in Section 7(c)(ii), and subject to Sections 7(d) and
7(f) below, Executive shall have no further rights to any compensation or any
other benefits in the nature of severance or termination pay or in connection
with the termination of his employment.  Notwithstanding the foregoing, nothing
in this Section 7(c) shall affect the Executive’s right to any vested benefits
under any employee benefit plans sponsored by the Company, including but not
limited to any retirement plans.

 

d.  By the Company Without Cause or Resignation by Executive for Good Reason
Following a Change In Control.

 

(i)          If Executive’s employment is terminated by the Company without
Cause (other than by reason of death or Disability) or by Executive’s
resignation for Good Reason within six (6) months following a Change in Control,
and subject to the conditions described below, Executive shall be entitled to
receive:

 

(A)       at the times set forth in Section 7(a)(iii) hereof, the Accrued
Obligations;

 

(B)       payment of an amount equal to two times Base Salary in effect at the
time of termination, payable in equal installments in accordance with regular
payroll procedures established by the Company over a twelve month period
beginning with the first payroll date that occurs on or after the sixtieth
(60th) day following the date on which the Employment Term and Executive’s
employment hereunder terminated;

 

(C)       two times Annual Bonus calculated at Target for the calendar year in
which the Employment Term and Executive’s employment hereunder is terminated,
payable in equal installments in accordance with regular payroll procedures
established by the Company over a twelve month period beginning with the first
payroll date that occurs on or after the sixtieth (60th) day following the date
on which the Employment Term and Executive’s employment hereunder terminated;
and

 

(D)       a pro rata portion of the Annual Bonus for the remainder of the
calendar year in which the Executive was terminated calculated by taking the
product of (a) his Target for Annual Bonus in effect at the time of termination
multiplied by (b) a fraction, the numerator of which is the number of days
during which Executive was employed by the Company in the year of his
termination and the denominator of which is 365, payable as a lump sum on the
sixtieth (60th) day following the date on which the Employment Term and
Executive’s employment hereunder terminated.

 

(E)       either, as determined in the Company’s sole and absolute discretion,
(i) the cost of Executive’s and any dependent coverage under COBRA under the
Company’s health plan then in effect for the 18-month period following the
effective date of termination of Executive’s employment hereunder by the Company
without Cause or by Executive’s resignation for Good Reason, or (ii) a lump sum
cash payment directly to Executive or Executive’s estate (as the case may be)
equal to the cost of Executive’s and any dependent coverage under COBRA under
the Company’s health plan then in effect for the 18-month period following the
effective date of termination of Executive’s employment hereunder by the Company
without Cause or by Executive’s resignation for Good Reason, on the first
payroll date that occurs on or after the sixtieth (60th) day following the date
on which the Employment Term and Executive’s employment hereunder terminated. 
Notwithstanding the foregoing, in the event the Company’s health plan then in
effect is

 

--------------------------------------------------------------------------------


 

self-funded by the Company, the Company shall pay the lump sum cash payment
described above under subsection (ii), in lieu of the payment of the COBRA cost
described above under subsection (i).

 

(ii)       For purposes of this Agreement, “Change in Control” shall mean the
occurrence of any of the following:

 

(A)      The acquisition by any Person (as used under the Securities Exchange
Act of 1934 (the “Exchange Act”)) of Beneficial Ownership (within the meaning
Rule 13d-3 promulgated under the Exchange Act) of more than fifty percent (50%)
of either (1) the value of then outstanding equity securities of the Company
(the “Outstanding Company Stock”) or (2) the combined voting power of the then
outstanding voting securities of the Company entitled to vote generally in the
election of directors (the “Outstanding Company Voting Securities”) (the
foregoing Beneficial Ownership hereinafter being referred to as a “Controlling
Interest”); provided, however, that for purposes of this definition, the
following acquisitions shall not constitute or result in a Change in Control:
(w) any acquisition by the Company; (x) any acquisition by any Person that as of
July 31, 2015 owns Beneficial Ownership of a Controlling Interest; (y) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any of its Related Entities (as defined under the
AgroFresh Solutions, Inc. 2015 Incentive Compensation Plan); or (z) any
acquisition by any entity pursuant to a transaction which complies with clauses
(a), (b) and (c) of subsection (C) below; or

 

(B)      During any period of two (2) consecutive years (not including any
period prior to July 31, 2015) individuals who constitute the Board on July 31,
2015 (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to July 31, 2015 whose election, or nomination for election
by the Company’s shareholders, was approved by a vote of at least a majority of
the directors then comprising the Incumbent Board shall be considered as though
such individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

(C)      Consummation of (1) a reorganization, merger, statutory share exchange
or consolidation or similar transaction involving (x) the Company or (y) any of
its Subsidiaries (as defined under the AgroFresh Solutions, Inc. 2015 Incentive
Compensation Plan), but in the case of this clause (y) only if equity securities
of the Company are issued or issuable in connection with the transaction (each
of the events referred to in this clause (1) being hereinafter referred to as a
“Business Reorganization”), or (2) a sale or other disposition of all or
substantially all of the assets of the Company, or the acquisition of assets or
equity of another entity by the Company or any of its Subsidiaries (each an
“Asset Sale”), in each case, unless, following such Business Reorganization or
Asset Sale, (a) all or substantially all of the individuals and entities who
were the Beneficial Owners, respectively, of the Outstanding Company Stock and
Outstanding Company Voting Securities immediately prior to such Business
Reorganization or Asset Sale beneficially own, directly or indirectly, more than
fifty percent (50%) of the value of the then outstanding equity securities and
the combined voting power of the then outstanding

 

--------------------------------------------------------------------------------


 

voting securities entitled to vote generally in the election of members of the
board of directors (or comparable governing body of an entity that does not have
such a board), as the case may be, of the entity resulting from such Business
Reorganization or Asset Sale (including, without limitation, an entity which as
a result of such transaction owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) (the
“Continuing Entity”) in substantially the same proportions as their ownership,
immediately prior to such Business Reorganization or Asset Sale, of the
Outstanding Company Stock and Outstanding Company Voting Securities, as the case
may be (excluding any outstanding equity or voting securities of the Continuing
Entity that such Beneficial Owners hold immediately following the consummation
of the Business Reorganization or Asset Sale as a result of their ownership,
prior to such consummation, of equity or voting securities of any company or
other entity involved in or forming part of such Business Reorganization or
Asset Sale other than the Company), (b) no Person (excluding any employee
benefit plan (or related trust) of the Company or any Continuing Entity or any
entity controlled by the Continuing Entity or any Person that as of the
Effective Date owns Beneficial Ownership of a Controlling Interest) beneficially
owns, directly or indirectly, fifty percent (50%) or more of the value of the
then outstanding equity securities of the Continuing Entity or the combined
voting power of the then outstanding voting securities of the Continuing Entity
except to the extent that such ownership existed prior to the Business
Reorganization or Asset Sale and (c) at least a majority of the members of the
Board of Directors or other governing body of the Continuing Entity were members
of the Incumbent Board at the time of the execution of the initial agreement, or
of the action of the Board, providing for such Business Reorganization or Asset
Sale; and

 

provided that such event constitutes a “change in control” for purposes of
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”).

 

The payments and benefits described in subparagraphs 7(d)(i)(B) - (E) above
shall be subject to and conditioned upon (1) Executive’s execution and delivery
of a valid and effective general release and waiver in such form as reasonably
provided by the Company to effectuate a valid release of claims (exempting any
claims to enforce Executive’s rights under this Agreement) that becomes
irrevocable within sixty (60) days of the date on which the Employment Term and
Executive’s employment hereunder terminates; and (2) Executive’s continued
compliance with his obligations under Sections 8 and 9 of this Agreement. 
Following Executive’s termination of employment by the Company without Cause or
by Executive’s resignation for Good Reason within six (6) months following a
Change in Control, except as set forth in Section 7(d)(i), Executive shall have
no further rights to any compensation or any other benefits in the nature of
severance or termination pay or in connection with the termination of his
employment, including without limitation benefits under Section 7(c)(ii) above. 
Notwithstanding the foregoing, nothing in this Section 7(d) shall affect the
Executive’s right to any vested benefits under any employee benefit plans
sponsored by the Company, including but not limited to any retirement plans.

 

e.   Election Not to Extend the Employment Term. In the event either party
elects not to extend the Employment Term by providing thirty (30) days’ written
notice prior to the end of the then-current term pursuant to Section 1, unless
Executive’s employment is earlier terminated pursuant to paragraphs (a), (b),
(c) or (d) of this Section 7, Executive’s termination of employment hereunder
(whether or not Executive continues as an employee of the Company thereafter)
shall be deemed to occur on the close of business on the day immediately
preceding the next scheduled Extension Date. If Executive’s employment is
terminated following Executive’s election not to extend the Employment Term,
Executive

 

--------------------------------------------------------------------------------


 

shall be entitled to receive the Accrued Obligations. If the Company elects not
to extend the Employment Term, Executive shall be entitled to receive the
severance payments and benefits set forth in Section 7(c). The payments and
benefits described in this Section 7(e) shall be subject to and conditioned upon
(1) Executive’s execution and delivery of a valid and effective general release
and waiver, in such form as reasonably provided by the Company to effectuate a
valid release of claims (exempting any claims to enforce Executive’s rights
under this Agreement) that becomes irrevocable within sixty (60) days of the
date on which the Employment Term and Executive’s employment hereunder
terminates; and (2) Executive’s continued compliance with his obligations under
Sections 8 and 9 of this Agreement. Following such termination of Executive’s
employment hereunder as a result either party’s election not to extend the
Employment Term, except as set forth in this Section 7(e), Executive shall have
no further rights to any compensation or any other benefits in the nature of
severance or termination pay or in connection with the termination of his
employment. Notwithstanding the foregoing, nothing in this Section 7(e) shall
affect the Executive’s right to any vested benefits under any employee benefit
plans sponsored by the Company, including, but not limited to, any retirement
plans.

 

f.   By the Company Without Cause or Resignation by Executive for Good Reason
within Six Months Prior to a Change In Control.

 

(i)  If Executive’s employment is terminated by the Company without Cause (other
than by reason of death or Disability) or by Executive’s resignation for Good
Reason within six (6) months prior to a Change in Control, and subject to the
conditions described below, in addition to the payments under Section 7(c),
Executive shall be entitled to receive:

 

(A)  payment of an amount equal to two times Annual Bonus calculated at Target
for the calendar year in which the Employment Term and Executive’s employment
hereunder is terminated, less an amount equal to 50% of Base Salary in effect at
the time of termination, payable in equal installments in accordance with
regular payroll procedures established by the Company over a twelve month period
beginning with the first payroll date that occurs on or after the sixtieth
(60th) day following the date on which the Change in Control occurs; and

 

(B)  a pro rata portion of the Annual Bonus for the remainder of the calendar
year in which the Executive was terminated calculated by taking the product of
(a) his Target for Annual Bonus in effect at the time of termination multiplied
by (b) a fraction, the numerator of which is the number of days during which
Executive was employed by the Company in the year of his termination and the
denominator of which is 365, less any amount previously paid to Executive under
Section 7(c)(ii)(C) hereof, payable as a lump sum on the sixtieth (60th) day
following the date on which the Change in Control occurs.

 

The payments and benefits described in subparagraphs 7(f)(i)(A) and (B) above
shall be subject to and conditioned upon (1) Executive’s execution and delivery
of a valid and effective general release and waiver in such form as reasonably
provided by the Company to effectuate a valid release of claims (exempting any
claims to enforce Executive’s rights under this Agreement) that becomes
irrevocable within sixty (60) days of the date on which the Change in Control
occurs; and (2) Executive’s continued compliance with his obligations under
Sections 8 and 9 of this Agreement.  Following a Change in Control, except as
set forth in Sections 7(c) and 7(f)(i), Executive shall have no further rights
to any compensation or any other benefits in the nature of severance or
termination pay or in connection with the termination of his employment. 
Notwithstanding the foregoing, nothing in this Section 7(f) shall affect

 

--------------------------------------------------------------------------------


 

the Executive’s right to any vested benefits under any employee benefit plans
sponsored by the Company, including but not limited to any retirement plans.

 

g.         Notice of Termination. Any purported termination of employment by the
Company or by Executive (other than due to Executive’s death) shall be
communicated by written Notice of Termination to the other party hereto in
accordance with Section 11(h) hereof. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon and shall set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of employment under the provision so indicated.

 

h.        Continuing Rights Under Equity Plan.  Notwithstanding anything herein
to the contrary, upon a termination of employment, Executive’s rights and
obligations post-termination with respect to awards made under the Equity Plan
shall be determined in accordance with the Equity Plan and Section 4 hereof.

 

i.            Parachute Payments.  Notwithstanding any other provision of this
Agreement to the contrary, to the extent that any payment or distribution of any
type to or for the Employee by the Company (or by any affiliate of the Company,
any person or entity who acquires ownership or effective control of the Company
or ownership of a substantial portion of the Company’s assets (within the
meaning of Section 280G of the Code and the regulations thereunder)), or any
affiliate of such person or entity, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise (the “Total
Payments”), is or will be subject to the excise tax imposed under Section 4999
of the Code (the “Excise Tax”), then the Total Payments shall be reduced (but
not below zero) if and to the extent that a reduction in the Total Payments
would result in the Employee retaining a larger amount, on an after-tax basis
(taking into account federal, state and local income taxes and the Excise Tax),
than if the Employee received the entire amount of such Total Payments.  The
determination of whether the Total Payments shall be reduced and the amount of
such reduction shall be determined by an accounting firm selected by the
Employee and the Company, shall be paid for by the Company, and shall be final
and binding upon the Employee and the Company.  The accounting firm’s decision
as to which of the Total Payments are to be reduced, if any, shall be made
(A) only from the Total Payments that the accounting firm determines reasonably
may be characterized as “parachute payments” under Section 280G of the Code;
(B) only from the Total Payments that are required to be made in cash, (C) only
with respect to any amounts that are not payable pursuant to a “nonqualified
deferred compensation plan” subject to Section 409A of the Code, until those
payments have been reduced to zero, and (D) in reverse chronological order, to
the extent that any of the Total Payments subject to reduction are made over
time (e.g., in installments).  In no event, however, shall any of the Total
Payments be reduced if and to the extent such reduction would cause a violation
of Section 409A of the Code or other applicable law.

 

8.                Non-Competition.

 

a.  Executive acknowledges and recognizes the highly competitive nature of the
businesses of the Company and accordingly agrees as follows:

 

(i)             During his employment with the Company and, for a period of one
year following the date Executive ceases to be employed by the Company (the
“Restricted Period”), Executive will not, whether on Executive’s own behalf or
on behalf of or in conjunction with any person, company, business entity or
other organization engaged in a Competitive Business (as defined below),
directly or indirectly, solicit or assist in soliciting any

 

--------------------------------------------------------------------------------


 

business related to a Competitive Business from any client or prospective client
of the Company:

 

(A)       with whom Executive had material personal contact or dealings on
behalf of the Company during the one year period preceding Executive’s
termination of employment;

 

(B)       with whom employees reporting to Executive have had material personal
contact or dealings on behalf of the Company during the one-year period
immediately preceding Executive’s termination of employment; or

 

(C)       for whom Executive had direct responsibility during the one-year
period immediately preceding Executive’s termination of employment.

 

(ii)                During the Restricted Period and within the Continents of
North America, South America, Africa, Europe, Asia, and Australia (the
“Restricted Territory”), which is the territory in which the Company does
business and the Executive provides services to the Company, Executive will not
directly or indirectly:

 

(A)       engage in a Competitive Business;

 

(B)       enter the employ of, or render any services to, any person or entity
(or any division of any person or entity) who or which engages in a Competitive
Business; provided that Executive shall not be prohibited from rendering any
services to any entity that derives less than 10% of its revenues from a
Competitive Business (a “Permitted Company”), if such services or employment
relate solely to a business of the Permitted Company that does not relate to a
Competitive Business;

 

(C)       acquire a financial interest in, or otherwise become actively involved
with, any Competitive Business, directly or indirectly, as an individual,
partner, shareholder, officer, director, principal, agent, trustee or
consultant; provided, however, this restriction will not apply to a Permitted
Company, or

 

(D)       interfere with, or attempt to interfere with, business relationships
(whether formed before, on or after the date of this Agreement) between the
Company and customers, clients, suppliers, partners, members or investors of the
Company.

 

(iii) For purposes of this Agreement, “Competitive Business” means the
development, manufacture, license, sale or provision of products or services in
the agricultural products industry and any other business in which the Company
or any of its subsidiaries engaged while the Executive was employed by the
Company.

 

(iv)  Notwithstanding anything to the contrary in this Agreement, Executive may,
directly or indirectly own, solely as a passive investment, securities of any
person engaged in a Competitive Business which is publicly traded on a national
or regional stock exchange or on the over-the-counter market if Executive (i) is
not a controlling person of, or a member of a Group which controls, such person
and (ii) does not, directly or indirectly, own 5% or more of any class of
securities of such person.

 

--------------------------------------------------------------------------------


 

(v)   During the Restricted Period, Executive will not, whether on Executive’s
own behalf or on behalf of or in conjunction with any person, company, business
entity or other organization whatsoever, directly or indirectly:

 

(A)       solicit or encourage any employee of the Company to leave the
employment of the Company; or

 

(B)       hire any such employee who was employed by the Company as of the date
of Executive’s termination of employment with the Company or who left the
employment of the Company coincident with, or within six months prior to or
after, the termination of Executive’s employment with the Company.
Notwithstanding the foregoing, following a Change in Control, Executive will not
be restricted from hiring any employee who is terminated without Cause following
such Change in Control.

 

(vi)  During the Restricted Period, Executive will not, directly or indirectly,
solicit or encourage to cease to work with the Company any individual consultant
then under contract with the Company.

 

b. The parties agree that the Restricted Period shall be tolled during the
pendency of any litigation or arbitration relating to the interpretation or
enforcement of the covenants set forth in this Section 8.

 

c.  It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 8 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed amended to apply as to
such maximum time and territory and to such maximum extent as such court may
judicially determine or indicate to be enforceable. Alternatively, if any court
of competent jurisdiction finds that any restriction contained in this Agreement
is unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.

 

9.                Confidentiality; Inventions.

 

a. Confidentiality. During the Employment Term and thereafter, Executive will
not disclose or use for Executive’s own benefit or purposes or the benefit or
purposes of any other person, firm, partnership, joint venture, association,
corporation or other business organization, entity or enterprise other than the
Company, any trade secrets, or other confidential information or data of the
Company relating to the Company’s customers, development programs, costs,
marketing, trading, investment, sales activities, promotion, credit and
financial data, manufacturing processes, financing methods, plans, or the
business and affairs of the Company generally; provided that the foregoing shall
not apply to information which is not unique to the Company or which is
generally known to the industry or the public other than as a result of
Executive’s breach of this covenant. Except as required by law, Executive will
not disclose to anyone, other than his immediate family, legal or financial
advisors or any subsequent employer, the contents of this Agreement. Executive
agrees that upon termination of Executive’s employment with the Company for any
reason, he will return to the Company immediately all memoranda, books, papers,
plans, information, letters and other data, and all copies thereof or therefrom,
in any way relating to the business of the Company, except that he may retain
personal notes, notebooks and diaries and personally

 

--------------------------------------------------------------------------------


 

owned books, reference material or information of a similar nature, that do not
contain confidential information of the type described in the preceding sentence
of this section. Executive further agrees that he will not retain or use for
Executive’s account at any time any trade names, trademark or other proprietary
business designation used or owned in connection with the business of the
Company.

 

b.        Ownership of Inventions. Executive agrees that Executive will promptly
make full written disclosure to the Company, and hereby assigns to the Company,
or its designee, all of Executive’s right, title, and interest in and to any and
all creations, inventions or developments, whether or not patentable, which
Executive may solely or jointly conceive or develop or reduce to practice,
during the period of time Executive is in the employ of the Company
(collectively referred to as “the Company Inventions”), other than (and the
Company Inventions shall not include) any such creations, inventions or
developments which demonstrably bear no relationship whatsoever to the business
of the Company, or the application of technologies, ideas, or processes directly
or indirectly related to the business of the Company. For the avoidance of
doubt, the Company Inventions shall include any creations, inventions or
developments that relate directly or indirectly to a Competitive Business.
Executive further acknowledges that all original works of authorship which are
created or contributed to by Executive (solely or jointly with others) within
the scope of and during the period of Executive’s employment with the Company
(“the Company Copyrights”) are to be deemed “works made for hire,” as that term
is defined in the United States Copyright Act, and the copyright and all
intellectual property rights therein shall be the sole property of the Company.
To the extent any of such works are deemed not to be “works made for hire,”
Executive hereby assigns the copyright and all other intellectual property
rights in such works to the Company.

 

c.   Contracts with the United States. Executive agrees to execute any licenses
or assignments of the Company Inventions or the Company Copyrights as required
by any contract between the Company and the United States or any of its
agencies.

 

d.        Further Assurances. Executive covenants to take all requested actions
and execute all requested documents to assist the Company, or its designee, at
the Company’s expense, in every way; consistent with applicable law, (1) to
secure the Company’s above rights in the Company Inventions and any of the
Company’s Copyrights, patents, mask work rights or other intellectual property
rights relating thereto in any and all countries, and (2) to pursue any patents
or registrations with respect thereto. This covenant shall survive the
termination of this Agreement. If the Company is unable for any reason, after
reasonable efforts, to secure Executive’s signature on any document for this
purpose, then Executive hereby irrevocably designates and appoints the Company
and its duly authorized officers and agents as Executive’s agent and attorney in
fact, for the limited purpose of acting for and in Executive’s behalf and stead
to execute such documents and to do all other lawfully permitted acts in
connection with the execution of such documents.

 

10.              Specific Performance. Executive acknowledges and agrees that
the Company’s remedies at law for a breach or threatened breach of any of the
provisions of Sections 8 and 9 would be inadequate and, in recognition of this
fact, Executive agrees that, in the event of such a breach or threatened breach,
in addition to any remedies at law, the Company, without posting any bond, shall
be entitled to obtain equitable relief in the form of specific performance,
temporary restraining order, temporary or permanent injunction or any other
equitable remedy which may then be available and in the event of a breach of
Sections 8 and 9 shall be entitled to cease making any payments or providing any
benefit otherwise required by this Agreement.

 

--------------------------------------------------------------------------------


 

11.              Miscellaneous.

 

a.        Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflicts
of laws principles thereof.  The parties agree to litigate any claims or
disputes between them or between Executive and any affiliate or employee of the
Company, including any dispute arising under or related to this Agreement,
Executive’s employment or termination of employment, Executive’s compensation or
benefits, and any other dispute between the parties, exclusively in the state or
federal courts located in the state of Executive’s primary place of business;
provided, however, that the Company may initiate a lawsuit in another state to
the extent the Company deems it necessary or desirable to enjoin a breach of
this Agreement by Executive.  The parties hereby waive any objection to the
personal jurisdiction or venue of the state and federal courts located in the
state of Executive’s primary place of business, hereby submit to the personal
jurisdiction and venue of such courts, and waive the defense of inconvenient
forum and/or lack of personal jurisdiction.

 

b.        Entire Agreement/Amendments. Except for the documents related to the
Company and its affiliates’ equity incentive plans, this Agreement contains the
entire understanding of the parties with respect to the employment of Executive
by the Company, there are no restrictions, agreements, promises, warranties,
covenants or undertakings between the parties with respect to the subject matter
herein other than those expressly set forth herein. This Agreement may not be
altered, modified, or amended except by written instrument signed by the parties
hereto.

 

c.         No Waiver. The failure of a party to insist upon strict adherence to
any term of this Agreement on any occasion shall not be considered a waiver of
such party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement.

 

d.        Severability. In the event that any one or more of the provisions of
this Agreement shall be or become invalid, illegal or unenforceable in any
respect, the validity, legality and enforceability of the remaining provisions
of this Agreement shall not be affected thereby.

 

e.         Assignment. This Agreement shall not be assignable by Executive. This
Agreement may be assigned by the Company to a person or entity which is an
affiliate or a successor in interest to substantially all of the business
operations of the Company. Upon such assignment, the rights and obligations of
the Company hereunder shall become the rights and obligations of such affiliate
or successor person or entity.

 

f.          No Mitigation, No Offset. Executive will not be required to mitigate
the amount of any payment contemplated by Section 7, nor will any such payment
be reduced by any earnings Executive may receive from any other source. The
Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any set
off, counterclaim, recoupment, defense or other claim, right or action which the
Company may have against the Executive or others.

 

g.         Successors; Binding Agreement. This Agreement shall inure to the
benefit of and be binding upon personal or legal representatives, executors,
administrators, successors, heirs, distributes, devises and legatees.

 

h.        Notice. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered by hand or overnight courier or
three days after it has been mailed by United States registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below Agreement, or to

 

--------------------------------------------------------------------------------


 

such other address as either party may have furnished to the other in writing in
accordance herewith, except that notice of change of address shall be effective
only upon receipt.

 

If to the Company:

 

100 S. Independence Mall W

Philadelphia, PA 19106

 

If to Executive:

 

Executive’s address as reflected on the payroll records of the Company.

 

i.      Executive Representation. Executive hereby represents to the Company
that the execution and delivery of this Agreement by Executive and the Company
and the performance by Executive of Executive’s duties hereunder shall not
constitute a breach of, or otherwise contravene, the terms of any employment
agreement or other agreement or policy to which Executive is a party or
otherwise bound.

 

j.     Cooperation. Following termination of Executive’s employment with the
Company, Executive shall provide his reasonable cooperation in connection with
any action or proceeding (or any appeal from any action or proceeding) which
relates to events occurring during Executive’s employment hereunder and the
Company agrees that it shall promptly reimburse Executive for his reasonable and
documented expenses in connection with his rendering assistance and/or
cooperation under this Section 11(j) upon his presentation of documentation for
such expenses. This provision shall survive any termination of this Agreement.

 

k.        Withholding Taxes. The Company may withhold from any amounts payable
under this Agreement such Federal, state and local taxes as may be required to
be withheld pursuant to any applicable law or regulation.

 

l.      Counterparts. This Agreement may be signed in counterparts, each of
which shall be an original, with the same effect as if the signatures thereto
and hereto were upon the same instrument.

 

m.          Insurance. Notwithstanding anything to the contrary herein:

 

(i) All rights Executive has to indemnification as a director, officer or
fiduciary pursuant to any agreement, applicable statue, Company bylaws or
articles of organization as in effect from time to time shall not be impacted by
the provisions of this Agreement and all such rights, if any, shall survive the
termination and/or expiration of this Agreement and/or the termination of
Executive’s employment with the Company; and

 

(ii)          So long as Executive is employed by the Company, and for a period
of six (6) years following Executive’s termination of employment, the Company
agrees to purchase and maintain insurance for Executive’s benefit, covering
director, officer and fiduciary liability on the same basis as active directors,
officers and/or fiduciaries, as applicable, of the Company.

 

n.        Section 409A. The intent of the parties is that payments and benefits
under this Agreement comply with or are exempt from Section 409A and this
Agreement shall be interpreted and construed in a manner that establishes an
exemption from (or compliance with) the requirements of Section 409A. Any terms
of this Agreement that are undefined or ambiguous shall be interpreted in a
manner that complies

 

--------------------------------------------------------------------------------


 

with Section 409A to the extent necessary to comply with Section 409A.
Notwithstanding anything herein to the contrary, (i) if, on the date of
termination, the Executive is a “specified employee” as defined in Section 409A,
and the deferral of the commencement of any payments or benefits otherwise
payable hereunder as a result of such termination of employment is necessary in
order to prevent any accelerated or additional tax under Section 409A, then the
Company will defer the commencement of the payment of any such payments or
benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to the Executive) until the date that is the first
business day of the seventh month following the date of termination (or the
earliest date as is permitted under Section 409A), and (ii) if any other
payments of money or other benefits due to the Executive hereunder could cause
the application of an accelerated or additional tax under Section 409A, such
payments or other benefits shall be deferred if deferral will make such payment
or other benefits compliant under Section 409A, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
determined by the Company, that preserves the economic benefit and original
intent thereof but does not cause such an accelerated or additional tax.
Notwithstanding anything to the contrary herein, to the extent required by
Section 409A, a termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of
amounts or benefits upon or following a termination of employment unless such
termination is also a “separation from service” within the meaning of
Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean separation from service. Notwithstanding anything to the contrary herein,
except to the extent any expense, reimbursement or in-kind benefit provided
pursuant to this Agreement does not constitute a “deferral of compensation”
within the meaning of Section 409A (1) the amount of expenses eligible for
reimbursement or in-kind benefits provided to the Executive during any calendar
year will not affect the amount of expenses eligible for reimbursement or
in-kind benefits provided to the Executive in any other calendar year, (2) the
reimbursements for expenses for which the Executive is entitled to be reimbursed
shall be made on or before the last day of the calendar year following the
calendar year in which the applicable expense is incurred, and (3) the right to
payment or reimbursement or in-kind benefits hereunder may not be liquidated or
exchanged for any other benefit. Each payment made under this Agreement shall be
treated as a separate payment and the right to a series of installment payments
under this Agreement is to be treated as a right to a series of separate
payments. Notwithstanding the foregoing, the Company does not make any
representation to Executive that the payments or benefits provided under this
Agreement are exempt from, or satisfy, the requirements of Section 409A, and the
Company shall have no liability or other obligation to indemnify or hold
harmless Executive or any beneficiary of Executive for any tax, additional tax,
interest or penalties that Executive or any beneficiary of Executive may incur
in the event that any provision of this Agreement, or any amendment or
modification thereof, or any other action taken with respect thereto, is deemed
to violate any of the requirements of Section 409A.

 

o.  Costs and Expenses. The Company will pay all costs and expenses incurred by
Executive in connection with the negotiation and preparation of this Agreement
up to $35,000. If any action or proceeding is brought by either party hereto
seeking to collect any damages resulting from, or the injunction of any action
constituting, a breach of any of the terms or provisions of this Agreement, then
the party found to be at fault shall pay all reasonable costs and attorneys’
fees of the other party.

 

p.   No Drafting Party. The Executive acknowledges that he has had an
opportunity to negotiate any and all of these provisions and no rule of
construction shall be used that would interpret any provision in favor of or
against a party on the basis of who drafted this Agreement.

 

--------------------------------------------------------------------------------


 

q.        Jury Trial Waiver.  TO THE MAXIMUM EXTENT PERMITTED BY LAW, EACH PARTY
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY PROCEEDING (WHETHER
BASED IN CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR EXECUTIVE’S EMPLOYMENT BY THE COMPANY.

 

*****

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

 

AgroFresh Solutions, Inc.

 

 

 

 

 

/s/ Thomas Ermi

 

By:  Thomas Ermi

 

Title:  Vice President and General Counsel

 

 

 

/s/ Thomas Macphee

 

THOMAS MACPHEE

 

By: Thomas Macphee

 

 

--------------------------------------------------------------------------------